Citation Nr: 1647313	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  12-33 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a nose fracture.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and P.B.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from July 1981 to June 1984, September 1990 to June 1991, January 1995 to July 1995, August 1998 to April 1999, July 2002 to April 2003, and January 2004 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the claimed conditions.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in August 2016.  A copy of the hearing transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In a December 2009 memorandum, the RO found that the Veteran's service treatment records were not available.  In attempting to obtain these records, the RO contacted the Records Management Center (RMC) and National Personnel Records Center (NPRC).  However, in light of how probative these records would be in evaluating the Veteran's service connection claims, additional efforts should be taken to attempt to obtain these records.  The Veteran's complete personnel records should also be obtained.

In addition, a May 2010 VA examination for the spine referenced treatment records from the Gainesville VA Medical Center (VAMC), dated November 2001, which are not part of the claims file.  VA records from that facility, dated July 2010, which are part of the file, reference an intake examination done in February 2005 that is also not currently of record.  During his hearing, the Veteran referenced treatment records from the Tallahassee VAMC.  See Hearing Transcript at 37.  In light of these findings, the Veteran's complete records from both of these facilities should be obtained and associated with the claims file.

Once this development is completed, the AOJ should undertake additional development, to include VA examinations, which may be warranted as a result of the information contained in any newly obtained records.

Accordingly, the case is REMANDED for the following action:

1. Contact any appropriate source necessary, to include the NPRC, the Department of the Army, and/or the Joint Services Records Research Center (JSRRC), to obtain service treatment records and personnel records for all of the Veteran's periods of active service in the U.S. Army between July 1981 and March 2005.  Continue efforts to obtain these records until either the evidence/information is received, or until specific information that the evidence/information sought does not exist or that further efforts to obtain it/them would be futile is obtained.  Associate all records and/or negative responses received with the claims file.  

If the records are not obtained, document this in the claims file and appropriately notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e)(1).

2.  Obtain the Veteran's complete treatment records from the VAMC facilities in Tallahassee and Gainesville.  Continue efforts to obtain these records until either the evidence/information is received, or until specific information that the evidence/information sought does not exist or that further efforts to obtain it/them would be futile is obtained.  Associate all records and/or negative responses received with the claims file.  

If the records are not obtained, document this in the claims file and appropriately notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e)(1).

3.  After completing the above development, undertake any additional development that may be warranted, including VA examinations, as a result of the information obtained in any newly-obtained records.

4.  For any claim not granted in full, send the Veteran and his representative a supplemental statement of the case (SSOC) and allow them an appropriate to respond before returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




